Exhibit 10.41




CAPELLA EDUCATION COMPANY
AMENDMENT TO
LONG-TERM PERFORMANCE CASH PLAN AWARD AGREEMENT(S)




This Amendment to Long-Term Performance Cash Plan Award Agreement(s) amends any
and all outstanding 2016-2018 and 2017-2019 Long-Term Performance Cash Plan
Award Agreements (the “Awards”) held by Participants under the Capella Education
Company 2014 Equity Incentive Plan to the extent set forth below. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Awards.


1.Amendment. The Awards define Change in Control to have the definition assigned
to such term in the Company’s Senior Executive Severance Plan. That definition
is hereby amended to provide that a Change in Control that would occur pursuant
to clause (3) of that definition (e.g., approval by the stockholders of CEC of
certain reorganizations, mergers or consolidations of CEC or a statutory
exchange of outstanding Voting Securities of CEC) shall only occur if and when
the reorganization, merger, consolidation or statutory share exchange
contemplated by that clause is consummated.
2.    Amendment Limited. This Amendment shall not amend or modify the terms of
the Awards, except to the extent expressly set forth above, which Awards, as
amended hereby, shall remain in full force and effect.
3.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.


This Amendment shall be effective with respect to Awards held by a Participant
when signed by the Participant.




CAPELLA EDUCATION COMPANY




__________________________________________                        
Name:
Title:




PARTICIPANT




__________________________________________                        
Name:
Date:


                                





